Name: Commission Decision No 3334/80/ECSC of 19 December 1980 amending Decision No 3289/75/ECSC on the definition and conversion of the unit of account to be used in decisions, recommendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Community
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  monetary economics;  monetary relations
 Date Published: 1980-12-23

 Avis juridique important|31980S3334Commission Decision No 3334/80/ECSC of 19 December 1980 amending Decision No 3289/75/ECSC on the definition and conversion of the unit of account to be used in decisions, recommendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Community Official Journal L 349 , 23/12/1980 P. 0027 - 0027 Finnish special edition: Chapter 1 Volume 2 P. 0008 Greek special edition: Chapter 12 Volume 3 P. 0042 Swedish special edition: Chapter 1 Volume 2 P. 0008 Spanish special edition: Chapter 10 Volume 1 P. 0082 Portuguese special edition Chapter 10 Volume 1 P. 0082 COMMISSION DECISION No 3334/80/ECSC of 19 December 1980 amending Decision No 3289/75/ECSC on the definition and conversion of the unit of account to be used in decisions, recommendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 8, 14, 26, 50, 54, 55 and 56 thereof, Whereas, pursuant to Article 1 of Commission Decision No 3289/75/ECSC (1), the unit of account to be used for the purposes of the ECSC Treaty is the European unit of account (EUA) defined as the sum of specified amounts of the currencies of the Member States; Whereas Council Regulation (EEC) No 3180/78 (2) defined a new unit of account known as the ECU; Whereas steps should be taken to standardize the units of account used by the Community ; whereas the EUA should therefore be replaced by the ECU; Whereas the composition of the ECU may be changed subsequently in the context of the European Monetary System; With the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 Decision No 3289/75/ECSC is hereby amended as follows: 1. Article 1 shall be replaced by the following: "Article 1 The unit of account to be used in decisions, recommendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Community shall be the ECU, defined by reference to the sum of the following amounts of the currencies of the Member States of the Community: >PIC FILE= "T0018825"> Any change in the composition of the ECU decided upon in accordance with Article 2 of Council Regulation (EEC) No 3180/78 of 18 December 1978 shall automatically apply to this provision." 2. In Article 2 "unit of account" shall be replaced by "ECU". In the first paragraph of Article 3, the first and second paragraphs of Article 4 and the last paragraph of Article 7 "EUA" shall be replaced by "ECU". 3. The following paragraph shall be added to Article 5: "The definition of the European unit of account (EUA) force before the entry into force of this Decision shall continue to apply to rights and obligations arising between 1 January 1976 and 31 December 1980 which were determined in European units of account, with the exception of those arising from adjustment operations." Article 2 This Decision shall enter into force on 1 January 1981. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1980. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (1) OJ No L 327, 19.12.1975, p. 4. (2) OJ No L 379, 30.12.1978, p. 1.